Bronson, Chief Justice.
Denied the motion on the ground, that the defendants had fully sworn to the truth of the plea.
On the 10th April, 1845, being the second Tuesday of April, the election for charter officers of the city of Albany was held; and it having been suggested by counsel, whether the court could be legally held on that day, under the act of 1842; the Chief Justice examined the act referred to, and was of opinion, that it applied to general and special elections for state officers only, that a charter election did not come within the spirit of the law.